         Case 1:17-cv-05550-PAE Document 83 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HERMELINDO ESCOBAR MONTIEL, et al.,

                                       Plaintiffs,                     17 Civ. 5550 (PAE)
                        -v-
                                                                             ORDER
 SHAMROCK SALOON II LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 6, 2019 the parties submitted a proposed settlement agreement, Dkt. 74

(“Agreement”), in this Fair Labor Standards Act (“FLSA”) and New York Labor Law action in

accordance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). On

September 10, 2019, this Court reviewed and approved the Agreement. Dkt. 75.

       On July 19, 2020, plaintiffs filed a letter-motion reporting that defendants had failed to

make the first installment payment of the Agreement, due October 10, 2019, and requesting that

the action be reopened. See Dkt. 81. The Court set the deadline for defendants’ opposition to

August 7, 2020. Dkt. 82. Defendants did not file any opposition.

       The Court is prepared to reopen the case and vacate the Agreement. If the plaintiffs wish

to reopen the case and vacate the Agreement, they should submit a letter to that effect by August

21, 2020. In any letter so requesting, plaintiffs should propose an expedited schedule for the

completion of pretrial proceedings. Defendants’ response, if any, to the proposed schedule is

due August 25, 2020.
        Case 1:17-cv-05550-PAE Document 83 Filed 08/18/20 Page 2 of 2




                                              PaJA.�
SO ORDERED.

                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: August 18, 2020
       New York, New York




                                      2
